PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 00-4368
DANIEL S. TAYLOR, JR.
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
            Richard L. Williams, Senior District Judge.
                           (CR-99-282)

                      Argued: December 8, 2000

                      Decided: February 16, 2001

      Before WILKINSON, Chief Judge, and WILKINS and
                   KING, Circuit Judges.



Affirmed by published opinion. Chief Judge Wilkinson wrote the
opinion, in which Judge Wilkins and Judge King joined.


                             COUNSEL

ARGUED: John Caldwell Warley, DURRETTE, IRVIN & BRAD-
SHAW, P.L.C., Richmond, Virginia, for Appellant. Stephen Wiley
Miller, OFFICE OF THE UNITED STATES ATTORNEY, Rich-
mond, Virginia, for Appellee. ON BRIEF: Thomas B. Weidner, IV,
DURRETTE, IRVIN & BRADSHAW, P.L.C., Richmond, Virginia,
for Appellant. Helen F. Fahey, United States Attorney, Rodney L. Jef-
2                      UNITED STATES v. TAYLOR
ferson, Special Assistant United States Attorney, Richmond, Virginia,
for Appellee.


                              OPINION

WILKINSON, Chief Judge:

   Daniel Taylor argues that his arrest by local police on state crimi-
nal charges triggers the requirements of the federal Speedy Trial Act,
18 U.S.C. § 3161 et seq. (1994). He contends that the close coopera-
tion of state and federal law enforcement officials in the Project Exile
program effectively rendered his arrest a federal one. Because only
federal arrests trigger the commencement of the time limits set in the
Act, and because Taylor’s arrest by local police was not a de facto
federal arrest, we affirm the judgment of the district court dismissing
Taylor’s claim.

                                   I.

   Daniel Taylor was arrested in Richmond, Virginia on January 21,
1999. The arresting officers were members of the City of Richmond
police force. Taylor was charged with seven state drug and firearms
charges. The police officers arrested Taylor without conferring with
federal agents or the United States Attorney’s office. Taylor was
arraigned in state court the next day. The Commonwealth of Virginia
held Taylor in custody until March 16, 1999, when he was released
on bond.

   The City of Richmond participates in a program called Project
Exile. The program is a voluntary and cooperative venture between
the United States Attorney for the Eastern District of Virginia and the
Commonwealth’s Attorney for the City of Richmond. Under Project
Exile, the Richmond Police Department trains local police officers to
identify state firearms offenses that could constitute federal offenses
as well. In those cases where the conduct alleged constitutes a federal
crime, local police refer the matter to the United States Attorney’s
office. If the United States Attorney obtains an indictment against a
defendant, the Commonwealth’s Attorney voluntarily drops the state
charges.
                      UNITED STATES v. TAYLOR                         3
   On April 20, 1999, a federal grand jury indicted Taylor on six
counts stemming from his January 21 arrest. These counts included
possession of a firearm in relation to a drug trafficking offense. Tay-
lor was arraigned on those charges on July 7. Because of the unavaila-
bility of a government witness, that indictment was dismissed without
prejudice on August 25, 1999. The federal grand jury returned a sec-
ond identical indictment on September 9. The defendant was
arraigned on these charges on December 2, 1999. After the district
court denied his motion to dismiss on Speedy Trial grounds, Taylor
pleaded guilty to two counts — possession with intent to distribute a
controlled substance and carrying a firearm in relation to a drug traf-
ficking offense. See 21 U.S.C. § 841; 18 U.S.C. § 924(c). Taylor
reserved the right to appeal on Speedy Trial grounds, and now exer-
cises that right.

                                  II.

   Taylor argues that state police officers participating in Project
Exile who arrest individuals on state drug and firearm violations in
the City of Richmond are actually de facto federal agents. Therefore,
he maintains that the Speedy Trial Act should apply to Taylor’s initial
state arrest because his arrest was really a federal arrest on federal
charges. We disagree.

  The Speedy Trial Act provides:

    In any case in which a plea of not guilty is entered, the trial
    of a defendant charged in an information or indictment with
    the commission of an offense shall commence within sev-
    enty days from the filing date (and making public) of the
    information or indictment, or from the date the defendant
    has appeared before a judicial officer of the court in which
    such charge is pending, whichever date occurs last. 18
    U.S.C. § 3161(c)(1).

Thus, if Taylor is correct that his arrest on January 21, 1999 was a
federal arrest on federal charges, the seventy-day period set forth in
the Act began on the date of arraignment in state court, January 22,
1999. Taylor therefore contends that the indictment must be dismissed
4                      UNITED STATES v. TAYLOR
because the government did not comply with the strictures of the
Speedy Trial Act.

   The goal of the Speedy Trial Act is to "mandate an orderly and
expeditious procedure for federal criminal prosecutions by fixing spe-
cific, mechanical time limits within which the various progressions in
the prosecution must occur." United States v. Iaquinta, 674 F.2d 260,
264 (4th Cir. 1982). The Act by its terms applies only to a "Federal
criminal offense which is in violation of any Act of Congress and is
triable by any court established by Act of Congress . . . ." 18 U.S.C.
§ 3172(2).

   Taylor concedes that no case supports his argument that a state
arrest for a violation of state law triggers the Act’s time limitations.
Indeed, since Iaquinta, this circuit has held that the time limits of the
Act begin only after a federal arrest, not a state arrest. Iaquinta, 674
F.2d at 264; accord United States v. Thomas, 55 F.3d 144, 148 (4th
Cir. 1995) (Speedy Trial Act not implicated until defendant "was
either taken into federal custody on federal charges or indicted on
those charges"); United States v. Lee, 818 F.2d 302, 303-04 (4th Cir.
1987) (Speedy Trial Act not triggered on state arrest, but on subse-
quent federal arrest on crime stemming from same facts); see also
United States v. Mejias, 552 F.2d 435, 441-42 (2d Cir. 1977) (Speedy
Trial Act not triggered by state arrest despite later arrest and indict-
ment on federal charges).

   This governing circuit precedent, as well as the constitutional struc-
ture of dual sovereignty, dictates the result here as well. Both the fed-
eral government and the state government may prosecute an
individual for the same act, even if the defendant has already been
prosecuted by the other for the same illegal activity. Abbate v. United
States, 359 U.S. 187, 195-96 (1959); United States v. Smith, 30 F.3d
568, 572 (4th Cir. 1994). When a defendant is in the custody of the
state government, the federal government of course does not control
that person. Thus, federal authorities cannot be held responsible for
the time the defendant spent in state custody.

   Taylor nevertheless argues that the City of Richmond’s participa-
tion in Project Exile morphs a state arrest into a federal one. Our deci-
sions in Iaquinta, 674 F.2d at 264, and United States v. Nathan, 202
                       UNITED STATES v. TAYLOR                          5
F.3d 230 (4th Cir. 2000), preclude this argument. In Iaquinta, we held
that a state arrest after a joint federal state investigation did not con-
vert the arrest into a federal one for Speedy Trial Act purposes.
Iaquinta, 674 F.2d at 267. Indeed, we stated in Iaquinta that the "fact
that the federal officers were present, assisting in the arrests of the
defendants by the state officers . . . has never been held in any case
to render the state arrest federal." Id. at 268. In Nathan, we specifi-
cally rejected the arguments that Project Exile suspends state law,
interferes with state criminal proceedings, and conscripts state
resources. Nathan, 202 F.3d at 233. Although the City of Richmond
trains police officers participating in Project Exile about federal law,
this fact does not transform them into federal officers. The police offi-
cers who arrested Taylor were performing their important yet quotid-
ian task of enforcing the laws of the Commonwealth of Virginia and
the City of Richmond.

   The possibility, even likelihood, of the federal government also
bringing charges for the same underlying facts as the original state
arrest does not suddenly cause state officers to stop performing their
state duties. In this case, state officers arrested Taylor on state
charges. The city’s participation in Project Exile does not change the
reality that state police officers acted well within their prescribed
powers under state law by arresting Taylor on these state charges.
Therefore, this arrest did not trigger the provisions of the Speedy Trial
Act.

                                   III.

  For the foregoing reasons, the judgment of the district court is

                                                            AFFIRMED.